DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 8-9, 11-12, and 17-18 are objected to because of the following informalities:

Claims 8-9, 11, and 17-18 recite the acronyms (i.e. PSSCH, MAC CE) without initially defining what it stands for.  

Claim 12 recites :A terminal comprising a storage, a processor, and a computer program stored on the storage and capable of running on the processor, the computer program implementing, when executed by the processor, the steps of a sidelink operation method, the method comprising:”.

Please insert a colon ":" after A terminal comprising so that a processor and storage are in the body of the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter.

Claim 20 recites “A computer readable storage medium having a computer program stored thereon, the computer program implementing, when executed by a processor, the steps of a sidelink operation method, the method comprising:”.  The specification, however, is silent as to whether this computer readable storage medium is transitory or non-transitory. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent. See MPEP 2111.01.

Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] 

In view of the above analysis, claim 20 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VUTUKURI et al. (Pub. No.: US 20180368191 A1), hereinafter VUTUKURI, in view of Kim et al. (Pub. No.: US 20170150480 A1), hereinafter Kim.

With respect to claim 1, VUTUKURI teaches A sidelink operation method applied to a terminal, comprising: 
acquiring sidelink configuration information ([0112], the UE receives sidelink configuration information), wherein the sidelink configuration information comprises at least one of ([0112], The sidelink configuration information indicates sidelink resources managed by the SeNB. In some cases, the sidelink configuration information indicates whether the MeNB or the SeNB provides scheduling for the sidelink communication); 
performing on sidelink according to the sidelink configuration information ([0112], the UE performs the sidelink communication using the sidelink resources).  

VUTUKURI does not explicitly teach comprises at least one of feedback configuration information and measurement configuration information, and performing at least one of a measurement operation and a feedback operation.

However, Kim teaches comprises at least one of feedback configuration information and measurement configuration information ([0505], to receive the feedback configuration information for measuring at least one reference signal and generating feedback information based on the measurement report), and performing at least one of a measurement operation and a feedback operation ([0505], to receive the feedback configuration information for measuring at least one reference signal and generating feedback information based on the measurement report).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kim, comprises at least one of feedback configuration information and measurement configuration information, and performing at least one of a measurement operation and a feedback operation, into the teachings of VUTUKURI, resulting in improvement of transmission efficiency and increase of system throughput (Kim, [0523]).

With respect to claim 2, the combination of VUTUKURI and Kim teaches the method of claim 1.  VUTUKURI does not explicitly teach wherein the measurement configuration information comprises at least one of: a measurement reference signal 

However, Kim teaches wherein the measurement configuration information comprises at least one of: a measurement reference signal configuration, a measurement reference signal transmission configuration, and a measurement reference signal measurement configuration ([0521-0524], a terminal to measure channel quality and to transmit channel state information for reporting the measurement result to the base station in a wireless mobile communication system operating based on a multiple access scheme using multi-carrier such as Orthogonal Frequency Division Multiple Access (OFDMA)…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kim, wherein the measurement configuration information comprises at least one of: a measurement reference signal configuration, a measurement reference signal transmission configuration, and a measurement reference signal measurement configuration, into the teachings of VUTUKURI, resulting in improvement of transmission efficiency and increase of system throughput (Kim, [0523]).

With respect to claim 5, the combination of VUTUKURI and Kim teaches the method of claim 1.  VUTUKURI teaches wherein the acquiring the sidelink configuration [0112], the UE receives sidelink configuration information).

With respect to claim 12, VUTUKURI teaches A terminal comprising a storage, a processor, and a computer program stored on the storage and capable of running on the processor, the computer program implementing, when executed by the processor, the steps of a sidelink operation method, the method comprising: 
acquiring sidelink configuration information ([0112], the UE receives sidelink configuration information), wherein the sidelink configuration information comprises at least one of ([0112], The sidelink configuration information indicates sidelink resources managed by the SeNB. In some cases, the sidelink configuration information indicates whether the MeNB or the SeNB provides scheduling for the sidelink communication); 
performing on sidelink according to the sidelink configuration information ([0112], the UE performs the sidelink communication using the sidelink resources).  

VUTUKURI does not explicitly teach comprises at least one of feedback configuration information and measurement configuration information, and performing at least one of a measurement operation and a feedback operation.

However, Kim teaches comprises at least one of feedback configuration information and measurement configuration information ([0505], to receive the feedback configuration information for measuring at least one reference signal and generating feedback information based on the measurement report), and performing at least one of [0505], to receive the feedback configuration information for measuring at least one reference signal and generating feedback information based on the measurement report).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kim, comprises at least one of feedback configuration information and measurement configuration information, and performing at least one of a measurement operation and a feedback operation, into the teachings of VUTUKURI, resulting in improvement of transmission efficiency and increase of system throughput (Kim, [0523]).

With respect to claim 13, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 20, VUTUKURI teaches A computer readable storage medium having a computer program stored thereon, the computer program implementing, when executed by a processor, the steps of a sidelink operation method, the method comprising: 
acquiring sidelink configuration information ([0112], the UE receives sidelink configuration information), wherein the sidelink configuration information comprises at least one of ([0112], The sidelink configuration information indicates sidelink resources managed by the SeNB. In some cases, the sidelink configuration information indicates whether the MeNB or the SeNB provides scheduling for the sidelink communication); 
[0112], the UE performs the sidelink communication using the sidelink resources).  

VUTUKURI does not explicitly teach comprises at least one of feedback configuration information and measurement configuration information, and performing at least one of a measurement operation and a feedback operation.

However, Kim teaches comprises at least one of feedback configuration information and measurement configuration information ([0505], to receive the feedback configuration information for measuring at least one reference signal and generating feedback information based on the measurement report), and performing at least one of a measurement operation and a feedback operation ([0505], to receive the feedback configuration information for measuring at least one reference signal and generating feedback information based on the measurement report).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kim, comprises at least one of feedback configuration information and measurement configuration information, and performing at least one of a measurement operation and a feedback operation, into the teachings of VUTUKURI, resulting in improvement of transmission efficiency and increase of system throughput (Kim, [0523]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VUTUKURI, in view of Kim,  and further in view of Yu et al. (Pub. No.: US 20200236666 A1), hereinafter Yu.

With respect to claim 8, the combination of VUTUKURI and Kim teaches the method of claim 1.  The combination of VUTUKURI and Kim does not explicitly teach wherein the performing the feedback operation on the sidelink comprises: transmitting feedback bit and feedback indication information on the sidelink through at least one of Sidelink Control Information (SCI).

However, Yu teaches wherein the performing the feedback operation on the sidelink comprises: transmitting feedback bit and feedback indication information on the sidelink through at least one of Sidelink Control Information (SCI) ([0064]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yu, wherein the performing the feedback operation on the sidelink comprises: transmitting feedback bit and feedback indication information on the sidelink through at least one of Sidelink Control Information (SCI), into the teachings of VUTUKURI and Kim, in order to providing sidelink control information indication, and to meet requirements on QoS, reliability, complexity and power consumption (Yu, [0001, 0004]).

With respect to claim 17, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VUTUKURI, in view of Kim,  and further in view of Sun et al. (Pub. No.: US 20190229952 A1), hereinafter Sun.

With respect to claim 10, the combination of VUTUKURI and Kim teaches the method of claim 1.  Kim teaches transmitting a measurement reference signal ([0505]).

The combination of VUTUKURI and Kim does not explicitly teach transmitting a measurement reference signal to a peer terminal on the sidelink.

However, Sun teaches transmitting a reference signal to a peer terminal on the sidelink ([0025], reference signals may be received from a station, e.g., another radio device (e.g., for peer-to-peer radio communication or radio communication on a sidelink)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Sun, into the teachings of VUTUKURI and Kim, in order to providing sidelink control information indication, and to improve latency, reliability and/or hardware complexity in multi-antenna systems (Sun, [0006]).

With respect to claim 19, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 3-4, 6-7, 9, 11, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180115930 A1; “Belleschi”, ([0013])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469